Exhibit 10.9

[FORM OF SHELF NOTE]

 

 

LIPPERT COMPONENTS, INC.

 

SENIOR NOTE

 

No. R-[__]

 

Original Principal Amount:

 

Original Issue Date:

 

Interest Rate:

 

Interest Payment Dates:

 

Final Maturity Date:

 

Principal Installment Dates and Amounts:

 

PPN:

 

 

FOR VALUE RECEIVED, the undersigned, LIPPERT COMPONENTS, INC., a corporation
organized and existing under the laws of the State of Delaware (the “Issuer”),
hereby promises to pay to [___________________________], or registered assigns,
the principal sum of [_______________________] DOLLARS ($[_________]) [on the
Final Maturity Date specified above] [, payable on the Principal Prepayment
Dates and in the amounts specified above, and on the Final Maturity Date
specified above in an amount equal to the unpaid balance of the principal
hereof,] with interest (computed on the basis of a 360-day year, 30-day month)
(a) subject to clause (b), on the unpaid balance thereof at the Interest Rate
per annum specified above, payable on each Interest Payment Date specified above
and on the Final Maturity Date specified above, commencing with the Interest
Payment Date next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) following the occurrence and during the
continuance of an Event of Default, payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand) on the
unpaid balance of the principal, any overdue payment of interest, any overdue
payment of any Yield-Maintenance Amount, at a rate per annum from time to time
equal to the greater of (i) [**]% or (ii) 2% over the rate of interest publicly
announced by The Bank of New York from time to time in New York City as its
prime rate.

 

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of The Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Issuer in writing, in lawful money of the United States of
America.

 

This Note is one of the Shelf Notes (herein called the “Notes”) issued pursuant
to a Third Amended and Restated Note Purchase and Private Shelf Agreement, dated
as of February 24, 2014 (as the same may from time to time be amended, amended
and restated, supplemented or otherwise modified, the “Agreement”), between the
Issuer and the Parent, on the one hand, and the other Persons named as parties
thereto, on the other, and is entitled to the benefits thereof. As provided in
the Agreement, this Note is subject to optional prepayment, in whole or from
time to time in part, on the terms specified in the Agreement. Capitalized terms
used and not otherwise defined herein shall have the meanings provided in the
Agreement.

 

This Note is secured by, and entitled to the benefits of, the Collateral
described in the Pledge Agreement. Reference is made to the Pledge Agreement for
the terms and conditions governing the collateral security for the obligations
of the Issuer hereunder.

 

Payment of the principal of, and Yield-Maintenance Amount, if any, and interest
on this Note has been guaranteed by the Parent in accordance with the terms of
the Agreement and by the Subsidiary Guarantors in accordance with the terms of
the Subsidiary Guaranty.

 

This Note is a registered Note and, as provided in and subject to the terms of
the Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Issuer may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuer shall not be affected by any notice to
the contrary.

 

In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Agreement.

 

This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.

 

 

LIPPERT COMPONENTS, INC.

 

 

By: _________________________

Name:     Joseph S. Giordano III

Title:     Vice President

 

** [2% over the stated coupon]

 